Citation Nr: 0207807	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  00-09 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.

2.  Entitlement to an increased disability rating for 
degenerative joint disease of the lumbar spine, currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1953 to June 1955 
and from August 1956 to October 1984.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1999 rating decision rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for 
osteoarthritis of the cervical spine was denied.  The veteran 
also appeals a December 1999 rating action that awarded an 
increased disability rating for degenerative joint disease of 
the lumbar spine.

It May 2000, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein he listed several 
instances of inservice treatment for various conditions.  He 
also indicated that he was having various present medical 
problems.  As these allegations may formulate an informal 
claim for VA benefits, the matter is referred to the RO for 
further action, if necessary.  Similarly, in a February 2002 
Brief, the veteran's representative alleges that his 
degenerative joint disease of various joints should be rated.  
This matter is also referred to the RO for consideration, if 
necessary.

 
FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  X-rays taken during the veteran's active service show 
findings of minimal degenerative arthritis of the cervical 
spine.  

3.  By means of a December 1985 rating action, service 
connection was established for "degenerative joint disease 
of the spine by x-rays."

4. The veteran's back disorder is not manifested by severe 
limitation of motion, severe symptoms of intervertebral disc 
syndrome, or severe lumbosacral strain with listing of the 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritis changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion.


CONCLUSION OF LAW

1.  The issue of entitlement to service connection for 
degenerative arthritis of the cervical spine is moot.  38 
U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 20.101 
(2001).

2.  The criteria for an increased rating for degenerative 
joint disease, currently evaluated at 20 percent disabling, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003-5010, 
5289, 5292, 5293, 5295 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claims.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete. 

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  The veteran has not referenced, nor 
does the evidence show, the existence of any additional 
medical evidence that is not presently associated with the 
claims folder.  Accordingly, VA's duty to assist the claimant 
in this regard is satisfied.  38 U.S.C.A. § 5103(a); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The veteran was informed of the 
information necessary to substantiate his claim by means of 
statements of the case and a supplemental statement of the 
case issued during the course of this appeal.  In addition, 
by a letter dated in April 2001, the veteran was informed of 
the changes in the law contained in the VCAA.  Accordingly, 
the Board finds that the duty to inform the veteran of 
required evidence to substantiate his claim has been 
satisfied.  38 U.S.C.A. § 5103(a).  

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  In the present case, 
the veteran was afforded a VA examination in December 1999 
that addressed the severity of his service-connected lumbar 
spine disability.

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  In 
February 2002, the veteran indicated that there was no new 
evidence to add to the claims folder.  Accordingly, the Board 
finds that the requirements set forth in the VCAA with regard 
to notice and development of the appellant's claim, have been 
satisfied, and that returning the case to the RO to consider 
the requirements of VCAA would serve no useful purpose, but 
would needlessly delay appellate review. 

I.  Evidentiary Background

Service medical records show that the veteran received 
inservice treatment for rheumatoid arthritis.  Additionally, 
x-rays taken of his cervical spine in June 1983 showed 
"minimal degenerative arthritis."  A July 1985 VA 
examination report indicates diagnoses of degenerative joint 
disease and rheumatoid arthritis, by history.  Arthritic 
survey x-rays finding were negative with no evidence of 
arthritis changes or bone lesions; however, chest x-rays 
showed degenerative dorsal spondylosis.  

Despite finding that the veteran's inservice rheumatoid 
arthritis was acute with no evidence of chronic residuals, 
the RO issued a December 1985 rating action establishing 
service connection for degenerative joint disease of the 
spine by x-rays.  A noncompensable disability evaluation was 
assigned.  

A September 1987 private radiographic report shows x-ray 
findings of narrowing of the 5th and 6th cervical disc spaces 
with moderate osteoarthritis lipping into the respective 
vertebra foraminae. 

Outpatient treatment records from Homestead AFB dated from 
December 1989 to January 1990 show that the veteran sought 
treatment for neck pain.  While flexion, extension, and side 
bending were within normal limits, rotation of the neck was 
limited.  X-ray findings showed calcification posterior to 
the spinous process C5-C7 with mild degenerative joint 
disease secondary to an old trauma.  Similarly, degenerative 
joint disease of the spine and disc disease of C5-C6 were 
noted in a May 1990 VA examination report.  

A January 1998 VA outpatient treatment records shows that the 
veteran complained of back pain and limitation of motion in 
his neck.  

In March 1998, the veteran was afforded a VA examination for 
compensation and pensions purposes.  It was noted that a CT 
scan of the lumbar spine taken in November 1997 showed severe 
lumbar degenerative joint disease, lumbar degenerative disc 
disease, herniated nucleus pulposus, intermediate densities 
of uncertain significance, bilateral neural foraminal 
narrowing, moderate facet joint hypertrophic changes, and 
mild bilateral sacroiliac joint disease.  A February 1998 
myelogram showed right L3-L4-L5 lumbar polyradiculopathies.  
At the time of the examination the veteran referred no low 
back pain.  However, he did report pain and tingling in the 
lateral distal aspect of both legs.  He treated his pain as 
needed with Advil and Motrin 800 mg.  He had not obtained 
recent medical treatment as he avoided physicians.  
Precipitating factors were standing and walking for a long 
time.  Alleviating factors were medications and stretching.  
He was retired and reported that he did not clean his house 
as often as he did before.  

The examiner noted that objective examination revealed full 
and complete range of motion of the lumbar spine with no 
painful motion of the lumbar spine.  There was no objective 
evidence of painful motion, muscle spasm, weakness, or 
tenderness.  Similarly, there were no postural or fixed 
deformities of the back and musculature of the back was 
within normal limits.  Negative straight leg raise 
bilaterally is noted and there was no muscle atrophy.  Muscle 
strength was normal. 

VA outpatient treatment records dated from April 1998 to 
January 1999 show treatment for cervical and lumbar spine 
pathology.  In April 1998, he sought treatment for cervical 
and lumbar pain. The veteran reported that after physical 
treatment, he had improved his back pain a little.  While 
mild neck pain was reported, the veteran denied any 
radiculopathy or decreased range of motion in his neck or 
arm.  The examiner noted that the veteran had adequate muscle 
development, range of motion, and strength.  

VA medical records show that in April 1998 the veteran 
underwent an MRI of his lumbar spine.  Pertinent findings 
included rotary dextroscoliosis of the lumbar spine, diffuse 
degenerative disc disease and spondylitic changes throughout 
the lumbar spine, and spinal canal stenosis.

In October 1998 VA the veteran's claims folder was reviewed 
by the VA physician that examined the veteran in March 1998.  
The examiner was asked to indicate whether the veteran's 
herniated nucleus pulposus diagnosed in March 1998 was 
secondary to his service connected degenerative joint 
disease.  The examiner noted that the veteran's medical 
history was negative for any complaint of treatment of a low 
back disability from 1984 to 1998.  The examiner opined that 
the herniated nucleus pulposus noted in the prior examination 
was not secondary to his service-connected lumbar 
degenerative joint disease.  

In December 1999, the veteran was afforded a VA orthopedic 
examination addressing the severity of his lumbar spine 
disability.  He referred a moderate low back pain with 
radiation to his right leg associated with a burning 
sensation of the arch of the right foot.  No other 
symptomatology was reported on his legs.  He used Ibuprofen 
800 mg as needed with temporary pain control for 10 minutes.  
It was noted that neurosurgery offered him surgery, but the 
veteran declined due to the risk involved.  Precipitating 
factors include standing a lot, sitting in a soft chair, and 
walking more than one half mile.  Alleviating factors were 
sitting down and resting for a minute.  When asked about 
additional limitation caused by flare-ups, the veteran stated 
that he when he felt an increased in severity of his pain, he 
would squat or sit for a minute.  Thereafter, when he stood 
up, the pain would be gone.  He also stated that using a lawn 
mower to trim his yard helps relieve his low back pain.  He 
did not use crutches, braces, or a cane to walk.  His back 
pain resulted in difficulty walking a lot and an inability to 
run.  Range of motion of the lumbar spine was recorded as 
follows: flexion to 75 degrees, extension to 35 degrees, 
lateral flexion to 40 degrees, and rotation to 35 degrees.  
There was no painful motion in the range of motion measured.  
Moderate lumbar paravertebral muscle spasm was observed with 
moderate tenderness to palpation of these muscles.  There 
were no postural abnormalities of the back; however, the 
veteran was noted to have moderate lumbosacral scoliosis.  He 
had a normal gait cycle with no muscle atrophy of his lower 
extremities.  He was noted to have diminished ankle jerks +1 
bilaterally, left knee jerk +2, and diminished right knee 
jerk +1.  Straight leg raise testing was negative 
bilaterally.  Diagnoses of degenerative joint disease of the 
lumbar spine, degenerative disk disease of the lumbar spine, 
and right lumbosacral polyradiculopathy were rendered.  

VA outpatient treatment records dating from April 2000 to 
September 2000 show treatment for his back pain and 
arthritis.  An April 2000 treatment record indicates 
complaints of lumbar pain particularly on extension.  He had 
progressive weakness of his left lower extremity especially 
with squatting.  It was noted that did not limp and his gait 
was not antalgic.  The examiner noted that there was no 
functional limitation.  It was noted that he had radicular 
signs or sensory deficit.  Likewise it was felt that he had 
good lower extremity strength.  Range of flexion in his back 
was noted to be good while extension and lateral bending were 
poor.  

II.  Service Connection for Degenerative Arthritis of the 
Cervical Spine

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303;  Cuevas v. Principi, 3 
Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992).

The Board has jurisdiction over issues concerning benefits 
resulting from service-connected disability.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.101.  As noted above, service 
connection for "degenerative joint disease of the spine" 
was awarded by means of a December 1985 rating action.  At 
the time, the RO noted that service medical records included 
an x-ray report showing minimal degenerative arthritis of the 
cervical spine.  The RO found that service connection "is 
granted for degenerative joint disease of [the veteran's] 
spine as confirmed by x-rays taken during service."  This 
rating decision is final.  38 C.F.R. § 20.1103.  

In light of these findings, and the articulated reasons and 
bases set forth in the December 1985 rating action, the Board 
finds that service connection for degenerative arthritis of 
the cervical spine was contemplated by the RO in its rating 
for degenerative joint disease of the spine.  Accordingly, 
service connection for the veteran's arthritis of the 
cervical spine has essentially been in effect since 1985.  As 
the issue that was appealed to the Board, i.e. service 
connection for degenerative arthritis of the cervical spine 
has been resolved, the appeal is now moot. Accordingly, the 
appeal is dismissed.

The Board emphasizes that, because service connection for 
degenerative arthritis of the cervical spine was already 
established, the veteran's July 1999 claim must be construed 
as a claim for an increased rating for the disability.  The 
RO has not adjudicated that claim. Therefore, upon receipt of 
the claims folder, the RO must, in an expeditious manner, 
adjudicate the veteran's claim for an increased rating for 
degenerative arthritis of the cervical spine. 

III.  Increased Rating for Degenerative Joint Disease of the 
Lumbar Spine

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluations will 
be assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The RO rated the veteran's chronic low back pain under 
Diagnostic Code 5295 for lumbosacral strain.  The Board will 
also consider Diagnostic Codes 5003, 5289, 5292, and 5293 for 
arthritis, lumbar ankylosis, limitation of motion, and 
intervertebral disc syndrome, respectively.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Code, a rating of 10 percent is 
warranted for each major joint or groups of joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.

Under Diagnostic Code 5289, unfavorable ankylosis of the 
lumbar spine warrants a 50 percent evaluation, and favorable 
ankylosis warrants a 40 percent evaluation.  Under Diagnostic 
Code 5292, moderate limitation of motion of the lumbar 
segment of the spine warrants a 20 percent evaluation; while 
a 40 percent evaluation requires severe limitation of motion. 

Under Diagnostic Code 5293, a 20 percent evaluation requires 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

Under Diagnostic Code 5295, a 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent 
evaluation, requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, and positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritis 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  
The Board notes that it was reported on the December 1999 VA 
examination report that the veteran experienced limitation of 
motion of the lumbar spine.  However, it was emphasized that 
the veteran did not experience pain in the range of motion 
that was recorded.  As stated above, the veteran's range of 
motion was as follows: flexion to 75 degrees; extension to 35 
degrees; lateral flexion to 40 degrees; and rotation to 35 
degrees.  The subsequent VA outpatient treatment record of 
April 2000 notes that flexion was good while extension and 
lateral bending were poor.  
The Board finds that these results do not support a finding 
of severe limitation of motion.  Thus, the veteran is not 
entitled to a disability rating in excess of 20 percent under 
Diagnostic Code 5292.  38 C.F.R. § 4.71a.

The Board acknowledges that the veteran was shown to have 
herniated discs in his lower spine.  The December 1999 VA 
examination revealed a moderate low back pain with radiation 
into the right leg associated with a burning sensation on the 
arch of the right foot.  However, the April 2000 outpatient 
treatment records indicate no radiculopathy or sensory 
deficit.  The Board acknowledges that veteran's has 
complained of stiffness and other back symptoms.  
Nevertheless, the Board finds that the objective medical 
evidence does not show that the veteran has severe symptoms 
of intervertebral disc syndrome.  As reported at the December 
1999 VA examination, the veteran is able to limit the 
severity of his pain by squatting or sitting for a minute 
when he feels that a flare-up is imminent. Therefore, the 
Board finds that the veteran does not meet or nearly 
approximate the criteria for a disability rating in excess of 
20 percent under Diagnostic Code 5293.  38 C.F.R. § 4.71a.

The medical evidence does not show that the veteran's back 
disorder is manifested by severe lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritis 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
Accordingly, the veteran does not meet or nearly approximate 
the criteria necessary for a disability rating in excess of 
20 percent under Diagnostic Code 5295.  38 C.F.R. § 4.71a.

For the reasons stated above, the Board finds that the 
severity of the veteran's service-connected back disorder, 
including the veteran's reports of pain, are adequately 
reflected by the 20 percent schedular rating currently in 
effect, and that the veteran does not meet or nearly 
approximate the criteria necessary for a schedular rating in 
excess of 20 percent under any of the potentially applicable 
Diagnostic Codes.  Thus, the Board concludes that the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.  As the preponderance of the evidence 
is against the claim, the reasonable doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board notes that it making this determination it has 
taken into consideration the requirements of 38 C.F.R. §§ 
4.40, 4.45, and 4.59, and has determined that they do not 
permit a schedular rating in excess of 20 percent.  These 
regulations are applicable in the instant case because the 
veteran has reported that his back disorder is manifested by 
pain and resulting functional impairment.  Despite these 
subjective complaints, the record does not contain objective 
evidence by which it can be factually ascertained that there 
is any functional impairment attributable to the veteran's 
complaints of back pain which would warrant a schedular 
rating in excess of the 20 percent evaluation currently in 
effect.  Therefore, the factors to be considered pursuant to 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide any basis 
for a rating in excess of 20 percent in the instant case.


ORDER

As the claim for service connection for degenerative 
arthritis of the cervical spine is moot, the veteran's appeal 
of this issue is dismissed.

Entitlement to a schedular rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

